United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., claiming as widow of G.B., Appellant
and
AGENCY FOR INTERNATIONAL
DEVELOPMENT, Saigon, Vietnam, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-723
Issued: November 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2009 appellant filed a timely appeal from an October 22, 2008 merit
decision of the Office of Workers’ Compensation Programs denying her claim for death
benefits.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the employee’s death was causally related to his accepted work
injury.
FACTUAL HISTORY
In 1972, the Office accepted that the employee, then a 44-year-old public safety adviser,
sustained a generalized anxiety disorder and erectile impotence as a result of work performed in
1

The record also contains an October 23, 2008 overpayment decision. Appellant has not appealed this decision
and thus it is not before the Board at this time. 20 C.F.R. § 501.2(c).

Vietnam from April 1968 to January 1972. He stopped work in 1972 and did not return. The
Office paid the employee compensation for total disability.
The employee died on May 28, 2008 and appellant, his widow, requested death benefits.2
The June 4, 2008 death certificate provided the cause of death as ischemic heart disease. The
certificate listed stress-induced cardiomyopathy and work-related anxiety neurosis as other
significant conditions contributing to death but not resulting in the underlying cause of death.
On July 10, 2008 the Office requested that appellant submit a comprehensive medical
report from the employee’s attending physician addressing the cause of the employee’s death. In
a report dated July 18, 2008, Dr. Eran Matalon, a Board-certified internist, related that he had
treated the employee since 1992. He diagnosed stress-induced cardiomyopathy due to an
underlying anxiety neurosis. Dr. Matalon stated:
“[The employee] did have numerous other comorbidities including hypertension,
hyperlipidemia, valvular and ischemic heart disease. Clearly, most of his
comorbidities developed after his stress[-]induced cardiomyopathy. He also had
dementia that is thought to be due to normal pressure hydrocephalus. [The
employee] had numerous surgical procedures for lung cancer, colon cancer,
prostate cancer and the hydrocephalus. He had aortic placement and bypass
surgery. According to his psychiatrist and his wife, he was extremely anxious the
day prior to his death. Thus, it is my opinion, that his anxiety neurosis was a
significant factor leading to his death.”
On July 30, 2008 Dr. Neil Ehrlich, a Board-certified psychiatrist, referenced a
January 15, 2008 report that he had recently provided comments regarding the employee’s
condition.3 He asserted that the employee’s anxiety disorder “was a significant contributing
proximate cause to his death.” Dr. Ehrlich evaluated the employee on the date of death and
related:
“At that time, [the employee’s] anxiety level was quite high and he was clearly
agitated and struggling emotionally. Although he appeared to be in good physical
health at the time, he was clearly dealing with considerable emotional distress -feeling overwhelmed, anxious and frustrated with his ability to cope. These
symptoms had been building over time. [The employee] had problems adjusting
to his declining level of functioning and worsening age-related cognition. There
had been an attempt to place a shunt in his brain for Normal Pressure
Hydrocephalus at the VA [Veterans Affairs] Hospital in San Francisco in early

2

The record does not contain a claim form from appellant requesting death benefits.

3

In a report dated January 15, 2008, Dr. Ehrlich related that he had treated appellant since January 2001 for his
“accepted work-related disability” of anxiety neurosis, now known as a generalized anxiety disorder. He asserted
that the employee’s symptoms of anxiety interfered with his functioning and was “compounded by the fact that he is
elderly with both declining physical and cognitive functioning.” Dr. Ehrlich opined that the employee’s anxiety
levels and difficulty concentrating were the “natural evolution of a long-standing problem that began with his
original work injury.”

2

2008. This failed due to an infection and had to be removed. [The employee’s]
emotional equilibrium was compromised by the stress of that situation.”
Dr. Ehrlich noted that the employee was initially diagnosed with anxiety neurosis while
working for the Federal Government in Vietnam. The employee also developed cardiac
problems concurrent with this diagnosis of anxiety neurosis. Dr. Ehrlich indicated that he had
not seen early medical records but stated:
“I would have to assume that it was felt that high levels of anxiety triggered his
cardiovascular problems. Similarly, it is quite apparent to me that his anxiety and
agitation prior to his death were of such a degree that they contributed to his
demise. It is certainly well known that stress and anxiety can contribute to or
exacerbate cardiovascular conditions; and I feel that this was very likely in [the
employee’s] situation.”
On October 1, 2008 the Office referred the medical records to Dr. Ajit B. Raisinghani, a
Board-certified internist, for a second opinion regarding whether the accepted condition or
generalized anxiety disorder or factors of employment described in the statement of accepted
facts caused, aggravated or accelerated the employee’s death.4 In a report dated October 3, 2008,
Dr. Raisinghani discussed the employee’s work history and reviewed the medical evidence of
record. He described the employee’s history of colon cancer, lung cancer, cardiac neurosis,
normal pressure hydrocephalus and suspected Alzheimer’s disease. Dr. Raisinghani noted that
he experienced premature ventricular contractions (PVCs) in the early 1970s. A cardiac
catheterization showed mildly depressed left ventricle function. The employee later developed
severe aortic stenosis and underwent an aortic value replacement in September 2004.
Dr. Raisinghani related:
“Overall, in reviewing the claimant’s history, his initial problem appeared to be
PVCs. He did have mild cardiomyopathy documented by an angiogram in the
early l980s; however, subsequent echoes done within the last 5 [to] 10 years
revealed normal LV [left ventricle] function. It would be difficult to attribute his
aortic stenosis and the single vessel coronary artery disease documented at the age
of 75 or 76 to be attributed to events that took place in 1972, especially
considering that the subsequent echoes revealed normal LV function.
“Therefore, my assessment would be that the claimant’s death from ischemic
heart disease (which incidentally there is no report available of) could not be
attributed to his initial accepted disabilities of anxiety neurosis.”
By decision dated October 22, 2008, the Office denied appellant’s claim for death
benefits.

4

The statement of accepted facts described the employee’s work in Saigon, Vietnam and his exposure to
hazardous work conditions and the need to work overtime.

3

LEGAL PRECEDENT
The United States shall pay compensation for the death of an employee resulting from
personal injury sustained while in the performance of duty.5 An appellant has the burden of
proving by the weight of the reliable, probative and substantial evidence that the employee’s
death was causally related to his or her federal employment. This burden includes the necessity
of furnishing medical opinion evidence of a cause and effect relationship based on a proper
factual and medical background. The opinion of the physician must be one of reasonable
medical certainty and must be supported by medical rationale.6 The mere showing that an
employee was receiving compensation for total disability at the time of death does not establish
that the employee’s death was causally related to his or her federal employment.7
ANALYSIS
The Office accepted that the employee sustained a generalized anxiety disorder due to
work factors occurring from April 1968 to January 1972. He stopped work in 1972 and received
compensation for total disability. The employee died on May 28, 2008 and appellant, his widow,
requested death benefits.
In a report dated July 18, 2008, Dr. Matalon diagnosed stress-induced cardiomyopathy
due to an underlying anxiety disorder. He discussed the employee’s noncardiac conditions of
lung cancer, colon cancer, prostate cancer and hydrocephalus. Dr. Matalon noted that the
employee’s wife and his attending psychiatrist advised that he was anxious the date before his
death and thus opined that “his anxiety neurosis was a significant factor leading to his death.”
He did not, however, specifically attribute the anxiety experienced by the employee to the effects
of his work injury or describe the mechanism by which anxiety resulting from the employee’s
work injury over 35 years prior caused or contributed to death. A medical report is of limited
probative value on the issue of causal relationship if it contains a conclusion regarding causal
relationship which is unsupported by medical rationale.8
In a report dated July 30, 2008, Dr. Ehrlich asserted that the employee’s anxiety disorder
was a significant contributing cause of his death. He indicated that he had treated the employee
the date of his death and that he was “clearly agitated and struggling emotionally.” Dr. Ehrlich
found that he had difficulty “adjusting to his declining level of functioning and worsening agerelated cognition.” He noted that an attempt to treat the employee’s normal pressure
hydrocephalus failed due to an infection and that his “emotional equilibrium was compromised
by the stress of that situation.” Dr. Ehrlich opined that the employee’s anxiety at the time he
initially received disability may have resulted in his cardiovascular problems. He advised that
stress and anxiety could exacerbate cardiovascular conditions and that he felt “this was very
likely in [the employee’s] situation.” Dr. Ehrlich, however, appeared to relate the employee’s
5

5 U.S.C. § 8102(a).

6

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

7

Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139 (2001).

8

See T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009).

4

stress and anxiety to difficulty coping with his decline in cognitive function due to age and the
failure to adequately treat his hydrocephalus rather than his employment-related generalized
anxiety disorder. He opined that the employee’s anxiety at the time of his initial diagnosis may
have precipitated his cardiac condition but noted that he did not have the contemporaneous
medical reports to review.9 Further, Dr. Ehrlich did not provide any rationale for his opinion.
Medical conclusions that are speculative or unsupported by rationale are of diminished probative
value.10
Moreover, in a report dated October 3, 2008, Dr. Raisinghani found that the employee’s
death did not result from his accepted work injury or other factors of his federal employment.
He noted that the employee experienced premature ventricular contractions in the early 1970s
and that a cardiac catheterization revealed mildly depressed left ventricle function.
Dr. Raisinghani indicated that the employee had mild cardiomyopathy in the early 1980s but that
subsequent studies were normal. He found that the employee’s aortic stenosis and single vessel
coronary artery disease were unrelated to events from 1972 in view of his subsequent normal left
ventricle functions on echocardiogram. Dr. Raisinghani opined that the employee’s death due to
ischemic heart disease “could not be attributed to his initial accepted disabilities of anxiety
neurosis.” His opinion is rationalized and thorough and represents the weight of the evidence.
Consequently, appellant has not met her burden of proof to establish that the employee’s death
was causally related to his accepted work injury.
On appeal appellant noted that the Office paid the employee’s cardiac bills from 1972 to
2004. The fact that the Office authorized and paid for some medical treatment, however, does
not establish that the condition for which the employee received treatment was employment
related.11 Appellant also indicated that the employee received psychiatric treatment twice a
month until his death and that on the day of his death he was extremely anxious. She believed
that his anxiety contributed to his death. Appellant quoted the death certificate which provided
that stress-induced cardiomyopathy and work-related anxiety neurosis were significant
conditions contributing to death. She, however, has the burden of proof to submit rationalized
medical evidence showing that the employee’s death was causally related to his accepted
employment injury.12 Appellant has not submitted a medical report from a physician who
provides an accurate history of the employee’s work injury, addresses the cause of death on
May 28, 2008 and explains with sound medical reasoning how the injury contributed to the
death. Consequently, she has not met her burden of proof.13

9

Medical conclusions based on an inaccurate or incomplete factual history are of diminished probative value; see
M.W., 57 ECAB 710 (2006).
10

See T.M., supra note 8; Jacquelyn L. Oliver, 48 ECAB 232 (1996).

11

See Glen E. Shriner, 53 ECAB 165 (2001); Dale E. Jones, 48 ECAB 648 (1997).

12

Jacqueline Brasch (Ronald Brasch), supra note 6.

13

Appellant also argued that the Office erroneously believed that the employee took certain medication; however,
the medication taken by the employee is not pertinent to the relevant issue of whether his death was causally related
to his accepted work injury.

5

CONCLUSION
The Board finds that appellant has not established that the employee’s death was causally
related to his accepted work injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 22, 2008 is affirmed.
Issued: November 4, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

